 



EXHIBIT 10.3
MANAGEMENT AGREEMENT
     THIS MANAGEMENT AGREEMENT (this “Agreement") is made this 25th day of
August, 2005, by and among WQN Capital Advisors, LLC, a to be formed Delaware
limited liability company having an address at 509 Madison Avenue, New York, New
York (the “Management Company") and WQN, Inc., a Delaware corporation, having an
address at 14911 Quorom Drive, Suite 140, Dallas, TX 75254 (the “Company").
W I T N E S S E T H:
     WHEREAS, the Company is being reorganized as a specialty finance company;
     WHEREAS, the Company requires the services of qualified professionals who
can manage and operate the affairs of the Company, and provide suitable
facilities; and
     WHEREAS, the Management Company can provide the Company with a
fully-equipped office, all appropriate office services, and experienced
professionals who can take full responsibility for managing and operating the
affairs of the Company.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the parties hereto agree as follows:
     Section 1. Services To Be Provided By The Management Company.
          (a) The Management Company hereby agrees to provide to the Company
suitable experienced professionals to enable the Company to conduct its
operations.
          (b) The Management Company hereby agrees to provide to the Company, as
soon as practicable, an office facility, located within the New York City, New
York metropolitan area, to enable the Company to conduct its business
operations. Such office will be furnished with office equipment (including
computers and software) and furniture suitable to enable the Company to conduct
its business operations. The Management Company also agrees to furnish all
janitorial service, utility service, local and long distance telephone, high
speed internet connections and fax service, and other similar services necessary
to the conduct of such operations.
          (c) The Management Company shall seek suitable investment
opportunities and manage the investment policy of the Company; perform
day-to-day investment and business operations of the Company; provide investment
advice; and prepare and disseminate all necessary reports and financial
statements to the Company’s management and Board of Directors.
          (d) The authority delegated to the Management Company pursuant to this
Agreement will be exercised in conformity with the terms and conditions of this
Agreement.

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, without the written approval of the board of
directors of the Company the Management Company shall not commit, or enter into
any agreement on behalf of the Company, with respect to (i) the incurrence by
the Company of any indebtedness for borrowed money; (ii) any investment by the
Company, other than the investment of cash in short-term permitted investments
in the ordinary course of business; or (iii) any other material contract to
which the Company is a party.
     Section 2. Term.
          2.1. Length. This Agreement shall commence as of the date of the
closing of the Company’s asset sale to VoIP, Inc. (the “Commencement Date”) and
shall continue in effect until the earlier of (i) ten (10) years from the
Commencement Date, or (ii) termination of this Agreement by either party in
accordance with Section 11 hereof (the “Term”).
           2.2. Surrender. Upon termination of this Agreement, the Company shall
at its expense, (i) promptly surrender to the Management Company possession of
the above-described offices in good order and repair (ordinary wear and tear
excepted) and broom clean; (ii) repair any damage to such offices caused by such
removal, and (iii) if this Agreement is terminated otherwise than (x) pursuant
to Section 11 hereof or (y) as a result of the expiration of the Term, promptly
pay the Management Company a fee equal to three percent (3%) of Total Assets (as
hereinafter defined), of the Company, calculated as of the date of termination;
plus the Fair Market Value (as defined below) of the Incentive Fee and the
Capital Gains Fee (as defined in Section 3 hereof) as of the date of
termination. As used herein, “Fair Market Value” means the value of the then
unpaid amount of the Incentive Fee and the Capital Gains Fee as determined,
taking into account appropriate discounts for limitations on voting rights,
minority interests, illiquidity and restrictions on transfer of the underlying
investments, by an appraisal performed by an investment banking firm of national
standing selected by the Company; provided that (i) such appraiser shall be
directed to determine fair market value of such security as soon as practicable,
but in no event later than thirty (30) days from the date of its selection and
(ii) the costs and expense of the appraiser shall be paid by the Company.
     Section 3. Compensation. In consideration for the services to be provided
to the Company by the Management Company hereunder, the Company shall pay to the
Management Company management fees as follows:

  (i)   one-half of one percent (.5%) of Total Assets (as defined below),
payable on May 15, August 15, November 15 and March 31, based on the financial
statements of the Company at the end of the fiscal quarter immediately preceding
the payment date (the “Base Management Fee”); and     (ii)   an incentive fee
equal to 20% of the excess, if any, of the Company’s Net Investment Income (as
defined below) for each fiscal quarter of the Company that exceeds the Priority
Return (as defined below), payable on May 15, August 15, November 15 and
March 31, based on the

-2-



--------------------------------------------------------------------------------



 



      financial statements of the Company determined in accordance with
generally accepted accounting principles, consistently applied, at the end of
the fiscal quarter immediately preceding the payment date (the “Incentive Fee”);
and     (iii)   an incentive fee (“Capital Gains Fee”) equal to 20% of the
Company’s net Realized Capital Gains (Realized Capital Gains (as defined below)
less Realized Capital Losses (as defined below)) on a cumulative basis for each
fiscal year of the Company following the Commencement Date, minus any Unrealized
Capital Depreciation (as defined below) at the end of such fiscal year and minus
the aggregate amount of all Capital Gains Fees paid to the Management Company in
prior fiscal years of the Company, payable on April 15 of each year based on the
Company’s audited financial statements for the prior fiscal year of the Company
; provided, however, that no Capital Gains Fees shall be paid to the Management
Company with respect to the Company’s investment in Seaview Mezzanine Fund LP
(“Seaview”).

As used herein, “Total Assets” means the amount of gross assets of the Company
as set forth on the applicable financial statements of the Company at the end of
the fiscal quarter immediately preceding the payment date, as determined in
accordance with generally accepted accounting principles, consistently applied;
provided, however, that in computing Total Assets the gross book value with
respect to the Company’s investment in Seaview shall be excluded from the
calculation of Total Assets.
As used herein, “Net Investment Income” shall mean the interest income, dividend
income, and any other income (including any other fees such as commitment,
origination, syndication, structuring, diligence, managerial assistance,
monitoring, and consulting fees or other fees that the Company receives from
portfolio companies or investments) which are collected during the fiscal
quarter of the Company; minus the Company’s operating expenses for the fiscal
quarter (including the Base Management Fee and any interest expense, but
excluding the Incentive Fee and the Capital Gains Fee); provided, however, that
any Net Investment Income with respect to the Company’s investment in Seaview
shall be excluded from the calculation of Net Investment Income. Net Investment
Income does not include Realized Capital Gains, Realized Capital Losses or
Unrealized Capital Depreciation.
As used herein, “Priority Return” means a rate equal to 1.5% (6% annualized) of
the Company’s Total Assets.
As used herein, “Realized Capital Gains” on each investment of the Company will
be calculated as the excess of the net amount realized from the sale or other
disposition of such investment over the original cost of the investment (less
any Unrealized Capital Depreciation with respect to such investment which was
deducted with respect to the payment of any Capital Gains Fees in any prior
fiscal year).
As used herein, “Realized Capital Losses” on each investment of the Company will
be calculated as the amount by which the net amount realized from the sale or
other disposition of such investment is less than the original cost of such
investment.

-3-



--------------------------------------------------------------------------------



 



As used herein, “Unrealized Capital Depreciation” on each investment will be
calculated as the amount by which the original cost of such investment exceeds
the fair value of such investment as of the end of a fiscal year of the Company.
     Section 4. Payment of Expenses. The Management Company shall be responsible
for the payment of: (i) the compensation of all professional and other employees
of the Management Company; (ii) the cost of providing support, management and
general services to the Company (other than the costs paid by the Company as
provided below), including, without limitation: (a) office expenses; (b) travel;
(c) business development; (d) office and equipment rental; (e) bookkeeping; and
(f) the development, underwriting, due diligence, investigation and monitoring
of investments.
     The Company shall pay all of its expenses directly, including, but not
limited to, financial printing, legal and independent auditor costs, directors
and officers insurance, board of directors expenses for the Company’s board of
directors, any other expenses related to the Company being a “publicly reporting
company”, direct transaction expenses and the rental of facilities, other than
the office facility being provided by the Management Company pursuant to Section
1(b) hereof.
     Section 5. Use and Operation of the Office. The Company shall occupy and
use the office provided by the Management Company only for the operation of the
Company. The Company shall use such premises for no other purpose, unless
approved in advance in writing by the Management Company; such approval may be
withheld at the sole discretion of the Management Company. The Company covenants
and agrees that it shall observe and comply with all laws, orders, ordinances,
rules, requirements and regulations of any and all governmental departments,
bodies, bureaus, agencies, and officers, and all rules, directions, requirements
and reasonable recommendations of the Management Company’s and the Company’s
insurers and of any fire insurance underwriters or rating organization, and of
the state and local health departments, and of any other bodies or agencies now
or hereafter exercising similar functions in the location in which the Company’s
office is situated, which pertain to the use and occupancy thereof.
     Section 6. Indemnification of Management Company. To the fullest extent
permitted by law and by the Company’s certificate of incorporation or bylaws,
the Company shall indemnify and hold harmless the Management Company, its
current and past members, managers, employees, agents and assigns and any of
their respective affiliates, from and against any and all liabilities, claims,
damages, actions or proceedings arising out of the activities of, or relating
to, the Company.
     Section 7. Assignment. Neither the Company nor the Management Company shall
have any right to assign this Agreement, rights or obligations hereunder,
without the prior written consent of the other party. Any such assignment made
without the written consent of the non-assigning party shall be void and deemed
ineffective.

-4-



--------------------------------------------------------------------------------



 



     Section 8. Other Activities. This Agreement shall not be construed or
applied to prevent the Management Company from engaging in any other business or
investment activities, including those which may be similar to the investments
or business of the Company.
     Section 9. Notices. Any notice, demand, consent, approval, request or other
communication or document to be provided hereunder to a party hereto shall be
given in writing, and shall be deemed to have been given forty-eight (48) hours
after being sent as certified or registered mail in the United States mails,
postage prepaid, return receipt requested, to the address of such party set
forth hereinabove or to such other address in the United States as such party
may designate from time to time by notice to the other parties.
     Section 10. General.
          10.1. Effectiveness. This Agreement shall become effective upon its
execution and delivery by each party hereto.
          10.2. Complete Understanding. This Agreement represents the complete
understanding between the parties hereto as to the subject matter hereof, and
supersedes all prior and contemporaneous written or oral negotiations,
representations, warranties, statements or agreements between the parties hereto
as to the subject matter hereof.
          10.3. Amendment. This Agreement may be amended only by an instrument
executed and delivered by each party hereto.
          10.4. Applicable Law. This Agreement shall be given effect and
construed by application of the law of New York.
     Section 11. Termination. Either the Company or the Management Company may
terminate this Agreement as a result of a material breach by the other party of
the terms and conditions of this Agreement by providing written notice to the
breaching party setting forth in reasonable detail the material breach (a
“Notice of Breach”). Upon receipt of a Notice of Breach, the recipient shall
have (i) ten days to cure such material breach if such material breach relates
to the failure to pay amounts due to the non-breaching party pursuant to this
Agreement (a “Payment Default”); or (ii) thirty days to cure such material
breach if such material breach relates to any material breach of this Agreement
other than a Payment Breach. Notwithstanding the foregoing, (i) if the Total
Assets, for two consecutive fiscal quarters, are not at least equal to 60% of
the Total Assets on the Commencement Date (net of any amounts payable by the
Company as of the Commencement Date), (ii) if E. Denton Jones, Michael B. Adler,
David S. Montoya or Scott W. Hartman withdraw as members (whether they own their
interest directly or indirectly) of the Management Company, other than as a
result of death or disability or (iii) either Scott W. Hartman or David S.
Montoya voluntarily terminates their employment with the Company or voluntarily
resigns as an officer of the Company (each, a “Triggering Event”), the Company
may terminate this Agreement at any time upon written notice to the Management
Company during the thirty-day period following the occurrence of the Triggering
Event.

-5-



--------------------------------------------------------------------------------



 



(Signatures on following page)

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each party hereto has executed and sealed this
Agreement, or caused it to be executed and sealed on its behalf by its duly
authorized representatives, the day and year first above written.

              WQN Capital Advisors, LLC     (a to-be-formed entity)
 
       
 
  By:    
 
       
 
  Its:   Managing Member
 
            WQN, Inc.
 
       
 
  By:    
 
       
 
  Its:   Robert Farmer, Chairman

-7-